Citation Nr: 0105749	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a higher initial evaluation for a lumbar 
spine condition, including degenerative joint disease with 
intermittent radiculopathy and a history of lumbar strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial evaluation for a cervical 
spine disability, including degenerative changes at C3-C4, 
C4-C5, and C5-C6 with radiculopathy into the left shoulder, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial evaluation for left 
shoulder condition, including left distal clavicle fracture 
with history of separation, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a higher initial evaluation for panic 
attacks with agoraphobia, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a higher initial evaluation for bilateral 
foot fungus, currently noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1998.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran's representative has expressed disagreement with 
the evaluation assigned the service connected left knee 
disability in its January 2001 written brief presentation.  
However, the Board notes that service connection for this 
disability was granted by the RO in May 1999 rating decision.  
The veteran was given notice of this rating decision by a 
letter dated May 14, 1999.  The veteran or his representative 
had one year from the notice of this decision-May 14, 2000-
in which to submit a timely notice of disagreement to the 
evaluation initially assigned.  See 38 C.F.R. § 20.302 
(2000).  The January 2001 written brief presentation was 
submitted outside this time limit.  The file does not reflect 
that either the veteran or the representative submitted any 
other document that could suffice as a notice of disagreement 
within the one-year period.  As neither the veteran nor the 
representative submitted a timely notice of disagreement to 
this decision, the issue of the evaluation assigned the 
service-connected left knee disability cannot be on appeal 
before the Board.  See 38 C.F.R. § 20.200 (2000).

The veteran claimed entitlement to service connection for a 
skin condition (other than the service-connected foot fungus) 
in his February 1999 substantive appeal. This issue is 
referred to the RO for appropriate action.


REMAND

Further development is required prior to appellate review.

First, the veteran testified before a hearing officer sitting 
at the local RO in March 1999.  In his testimony, he 
described symptomatology concerning his lumbar and cervical 
spine disabilities, his left shoulder condition, his 
neuropsychiatric disability, and his bilateral foot skin 
condition that is different or more severe than those 
complaints and findings reflected in the previous, July and 
August 1998 medical examination reports.

Second, the veteran further testified that he has received 
treatment for these disabilities at VA Medical Center (MC) 
Birmingham, Alabama.  While the RO requested VA treatment 
records from VAMC Birmingham, they did so only from March 
1999 forward.  Furthermore, they did not specifically request 
mental hygiene clinic records.  Other treatment records of 
record are as provided by the veteran.

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  See also Allday v. Brown, 7 Vet. App. 517, 526 
(1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, 
VA treatment records must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, knowledge of items generated by VA).

Third, and finally, the Board observes there was a 
significant change in the law during the pendency of this 
appeal.  Specifically, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Due to this change in the law, a remand is required in this 
case for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

This case is REMANDED to the RO for the following actions.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
serve-connected back, neck, left 
shoulder, and neuropsychiatric 
disabilities, his bilateral foot skin 
condition, and his nonservice-connected 
right knee disability.  The RO should 
procure duly executed authorization for 
the release of private medical records, 
where appropriate.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for his serve-connected back, 
neck, left shoulder, and neuropsychiatric 
disabilities, his bilateral foot skin 
condition, and his nonservice-connected 
right knee disability.  The RO should 
specifically request any and all mental 
hygiene treatment records.  The RO should 
ensure that it has all existing treatment 
records of which it has knowledge.  In 
particular, the RO should ensure that it 
has obtained any and all records of 
treatment accorded the veteran at VAMC 
Birmingham, Alabama since his discharge 
in March 1998 that are not already of 
record.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative, if 
any, should be informed of such negative 
results.  38 C.F.R. § 3.159 (2000).

4.  The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

5.  The RO should afford the veteran the 
appropriate examinations to determine 
the nature and extent of his serve-
connected back, neck, left shoulder, and 
neuropsychiatric disabilities, his 
bilateral foot skin condition, and his 
nonservice-connected right knee 
disability.  All indicated tests and 
studies should be accomplished.  The 
claims folder, this remand, and any 
documents procured pursuant to this 
remand, should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's(s') 
conclusions, and the reasons or bases 
therefor, are to be set forth in a 
clear, logical, and concise manner in 
the examination report.  The examiner(s) 
should record pertinent medical 
complaints, symptoms, and clinical 
findings

Concerning the orthopedic conditions, 
the examiner(s) should specifically 
record active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by these 
disabilities-including, specifically, 
the effects of pain and weakness on 
range of motion and functionality-in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45 and of DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The examiner(s) should further be 
requested, specifically, to determine 
the nature and extent of any 
neurological involvement.  Where 
neurological examination is required, 
the RO should duly schedule such 
examination(s).  Where these 
manifestations are present, the examiner 
is requested to provide an opinion as to 
their etiology.

Concerning the bilateral foot skin 
condition, the examiner(s) are requested 
to determine the nature and extent of 
the skin condition.

The examiner(s) are also requested to 
provide an opinion as to whether it is 
as likely as not that any currently 
diagnosed right knee disability is the 
result of the veteran's active service.

Concerning the service-connected panic 
attacks with agoraphobia, the examiner is 
asked to discuss manifestations of the 
disorder and the effect on social and 
occupational functioning.  The examiner 
is asked to assign a global assessment of 
functioning (GAF) based on the effects of 
the panic attacks with agoraphobia and to 
explain the significance of the GAF 
assigned.

The examiner(s) is(are) asked to 
identify the information on which 
he/she(they) based the opinion(s).  The 
opinion(s) should adequately summarize 
the relevant history and clinical 
findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion(s) 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

7.  The RO should re-evaluate the 
veteran's service-connected back, neck, 
left shoulder, and neuropsychiatric 
disabilities, and his bilateral foot skin 
condition in light of the newly acquired 
evidence and determine whether higher 
initial evaluations are appropriate.  In 
so doing, the RO should include 
consideration of whether "staged 
ratings" are warranted, in accordance 
with Fenderson, supra.  Concerning the 
right knee disability, the RO should 
determine whether service-connection may 
now be granted.  

8.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby reminded that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


